Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 and 10-20 are pending.  Note that, instant claim 9 has been canceled.  Applicant’s amendment and arguments filed 9/2/21 have been entered.    
Applicant’s election of Group I, claims 1-12 and 15-20 in the reply filed on September 2, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/2/21 have been withdrawn:
	None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-8, 10-12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313).
Hohenstein et al teach a shampoo or body wash compositions that can be used to both clean and condition skin or hair.  The composition contains from about 1% to about 40% by weight of at least one anionic surfactant; a condition complex formed from at least about 0.01% to about 4% b weight based on the total weight of the composition of at least one alkyl amidoamine and at least one phosphate ester, wherein the pH of the shampoo or body wash composition results in an aqueous pH ranging from about 4 to about 6.  See column 2, lines 1-50.  Specific examples of alkyl amidoamines include stearamidopropyldimethylamine, etc.  See column 4, lines 35-55.  The composition contains at least one anionic surfactant which is present at a level of from about 1% to about 40% by weight.  Suitable anionic surfactants include alkyl ether sulfates, alkyl sulfates, acyl taurates, etc.  See column 6, lines 1-69.  Water is present in an amount from about 40% by weight to about 90% by weight.  Ph adjusters may be used such as citric acid, phosphoric acid, etc.  See column 7, lines 1-35.  In a preferred embodiment, the composition contains an amphoteric surfactant in amounts from 0 to about 5% by weight and include cocoamidopropyl betaine, etc.  See column 8, lines 1-55.  Additionally, the composition ay contain inorganic electrolyte salts in amounts from 0 to 2% by weight and include sodium chloride, magnesium chloride, etc.  See column 9, line 50 to column 10, line 10.  Hohenstein exemplify compositions which are transparent.  See column 11, lines 1-50.   

Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hohenstein et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claims 1-8, 11, and 15-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519).
Dowell et al teach a hair shampoo composition containing a cleansing surfactant; a water-insoluble hair treating compound like a hair conditioner or an antidandruff agent; a suspending agent comprising an amine including at least one long carbon chain and s suitable acid; and a suitable carrier and a method of treating hair.  See Abstract.  Suitable cleansing surfactants include anionic surfactants such as the sodium salt of cocomethyl tauride, etc.  Additionally, in conjunction with the anionic surfactant, an amphoteric surfactant may be used such as cocoamidopropylbetaine, etc.  The cleansing surfactant, or combination of cleansing surfactants, general is included in the 
Dowell et al do not teach, with sufficient specificity, a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Dowell et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313) as applied to claims 1-4, 6-8, 10-12, 15, 19, and 20 above, and further in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760).

Joliff et al teach a personal care composition comprising a cosmetically acceptable base and inorganic particulate material, for example, a shower gel or hair shampoo. See Abstract.  Suitable anionic surfactants include sodium lauryl sulfate, potassium lauryl sulfate, sodium methyl cocoyl taurate, etc.  
	Hardy et al teach a transparent conditioning shampoo composition containing 8-18% by weight of an anionic surfactant, etc. See column 1, line 1 to column 2, line 40.  Suitable anionic surfactants include sodium methyl cocoyl taurate, sodium lauryl sulfate, sodium laureth sulfate, etc.  See column 3, lines 40-69.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519) as applied to claims 1-8, 11, and 15-20 above, and further in view of  Hohenstein et al (US 6,566,313) or Hardy et al (US 6,743,760).  
Dowell et al are relied upon as set forth above.  However, Dowell et al do not teach a transparent composition as recited by the instant claims. 
Hohenstein et al and Hardy et al are relied upon as set forth above.  
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519) as applied to claims 1-8, 11, and 15-20 above, and further in view of  Hohenstein et al (US 6,566,313).
Dowell et al are relied upon as set forth above.  However, Dowell et al do not teach the use of electrolyte as recited by the instant claims. 
Hohenstein et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an electrolyte in the composition taught by Dowell et al, with a reasonable expectation of success, because Hohenstein et al teach the use of an electrolyte in a similar composition and further, Dowell et al teach the use of inorganic salts in general.  
Claim 1-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al (US 2011/0165105) in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760).
Molenda et al teach an aqueous conditioning composition for hair comprising at least one alkyl glyceryl ether and at least one arylated silicone.  See Abstract.  The 
Molenda et al do not teach the use of a taurate surfactant such as sodium methyl cocoyl taurate or a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Joliff et al and Hardy et al are relied upon as set forth above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the composition taught by Molenda et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the equivalence of sodium methyl cocoyl taurate  to alkyl sulfates as anionic surfactant in a similar composition and further, Molenda et al teach the use of alkyl sulfate surfactants.  
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/640824 in view of Hohenstein et al (US 6,566,313) or Dowell et al (US 5,393,519).  Claims 1-20 of 16/640824 encompass all the material limitations of the instant claims except for the specific amidoamine surfactant.  
Hohenstein et al and Dowell et al are relied upon as set forth above.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-20 of 16/640824 in view Hohenstein et al or Dowell et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, Applicant states that Hohenstein et al, Dowell et al, or Molenda et al prefer sulfate surfactants and exemplify compositions containing sulfate surfactants, while the instant claims require that the composition is “essentially free of sulfate surfactant”.  
In response, note that, the Examiner asserts that the broad teachings of Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, are not limited to the preferred embodiments and that the broad teachings of Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
The Examiner asserts that Hohenstein et al, Dowell et al, or Molenda et al clearly suggest compositions which do not require a sulfate surfactant and suggest compositions falling within the scope of “essentially free of a sulfate surfactant”.  For example, Hohenstein et al teach that suitable anionic surfactants include acyl taurates, etc.  See column 6, lines 1-69 of Hohenstein et al.  Additionally, the Examiner asserts that Joliff et al or Hardy et al are analogous prior art relative to the claimed invention and Molenda et al and that one or ordinary skill in the art clearly would have looked to the teachings of Joliff et al or Hardy et al to cure the deficiencies of Molenda et al.  Joliff et al or Hardy et al are secondary references relied upon for their teaching of sodium methyl cocoyl taurate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  I
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims 5 and 16-18 under 35 U.S.C. 103 using Hohenstein et al, further in view of Joliff et al or Hardy et al, Applicant states that the teachings of Hohenstein et al are not sufficient to suggest the claimed invention and that the teachings of Joliff et al or Hardy et al are not sufficient to remedy the deficiencies of Hohenstein et al.  In response, note that, the Examiner asserts that the teachings of Hohenstein et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Jollif et al and Hardy et al are analogous prior art relative to the claimed invention and Hohenstein et al and that one of ordinary skill in the art clearly would have looked to the teachings of Joliff et al or Hardy et al to cure the deficiencies of Hohenstein et al with respect to instant claims 5 and 16-18.  Joliff et al or Hardy et al are secondary references relied upon for their teaching of sodium methyl cocoyl taurate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  Thus, the Examiner asserts that the teachings of Hohenstein et al, further in 
With respect to the rejection of instant claim 10 under 35 U.S.C. 103 using Dowell et al, further in view of  Hohenstein et al  or Hardy et al, Applicant states that the teachings of Dowell et al are not sufficient to suggest the claimed invention and that the teachings of Hohenstein et al or Hardy et al are not sufficient to remedy the deficiencies of Dowell et al.  In response, note that, the Examiner asserts that the teachings of Dowell et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Hohenstein et al and Hardy et al are analogous prior art relative to the claimed invention and Dowell et al and that one of ordinary skill in the art clearly would have looked to the teachings of Hohenstein et al or Hardy et al to cure the deficiencies of Dowell et al with respect to instant claim 10.  Hohenstein et al or Hardy et al are secondary references relied upon for their teaching of a transparent composition.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the composition of Dowell et al as a transparent composition, with a reasonable expectation of success, because Hohenstein et al or Hardy et al teach the formulation of similar compositions as transparent compositions and further, Dowell et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of transparent compositions.  Thus, the Examiner asserts that the teachings of Dowell et al, further in view of  Hohenstein et al  or Hardy et al, are sufficient to render the claimed invention obvious under 35 USC 103.

    	With respect to the provisional nonstatuatory double patenting rejection made using 16/640824, this rejection has been maintained; even though Applicant has filed a terminal disclaimer, the terminal disclaimer lists 16/480752 which is the incorrect number.  The application number referred to should be 16/640824.  Thus, the double patenting rejection has been maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/November 15, 2021